Title: John Barnes to Thomas Jefferson, 31 May 1816
From: Barnes, John
To: Jefferson, Thomas


            
              Dear Sir—
              George Town Coa 31st May 1816.
            
            I have now the Honr of Covering you Statemt of Sales Genl Kosciuskos Treasury Notes and purchase therewth of Bk Stock—as Noticed in my letter 22d March—Bale in favr of B. Stock $5035100 to the Debit of the Genls ℀—I hope & trust these will meet—your Approval:—still Anxious—but without a too severe Remedy I cannot—yet feel for the good Genls want of a Remittance but at a loss of 20 per Cent—is too much to sustain—when with a little more patience, will, I trust, Afford him relief—as from Appearances, the Banks generally, are
			 emmerging from the restraints hitherto preventing a circulation of Specia the very first favorable Moment, that Offers: I shall eagerly embrace in a purchase of £400 Sterg a 3 a 10 days after sight if to be had.—
            I had waited Miss Randolphs expected Return from Philada to Offer her my Bank services—when 2 days since Mrs Madison being in G: T. informed me Miss Randolphs Arrival in Washington—(in Mrs Madisons Absence at Annapolis—) had proceeded on to Monticello. of course, I had not the pleasure of paying my respects, nor Offer of Cash: but in replacing $20. Advanced Miss Randolph by Mrs Madison—
            The late Excursion to Annapolis—was truly Splendid—and highly gratifying to all parties—more especially so it must have been to the good President whom I presume have never before seen, even at a distance—a 74. That not only to Board so Compleat a first Rate But as Commander-in Chief of the US. Navy &a &a surrounded by his Principal Officers, both Civil & Military Foreign Ministers & Fellow Citizens &a How glowing—and Joyous must have been the feelings of this Assemblage And to the President—in particular—the most Exulting & Gratifying. May He live, many Years, to injoy that supreme satisfaction in having had so great a share in its present Establishment—Aided—in Example by
			 his Predecessor—and may it—(should it become Necessary) increase and Vie with the most Splended European—at least so as to Secure a proper Respect from them—or Either of them—
            
              with the greatest Esteem I am Dear Sir—Your most obedt servt
              John Barnes,
            
          